EXHIBIT FOR IMMEDIATE RELEASE Media Contacts: D. Ashley Lee Katie Brazel Executive Vice President, Chief Financial Officer and Fleishman Hillard Chief Operating Officer Phone: 404-739-0150 Phone: 770-419-3355 CryoLife Reports Record Annual Revenues of $105.1 Million for FY 2008 Operating Income Increases 65% to $13.7 Million for FY 2008 ATLANTA, GA…(February 19, 2009)…CryoLife, Inc. (NYSE: CRY), an implantable biological medical device and tissue processing company, announced today that revenues for the year ended December 31, 2008 increased 11 percent to $105.1 million compared to $94.8 million for the year ended December 31, 2007.Excluding orthopaedic tissue processing revenues of $725,000 and $4.2 million in the years ended December 31, 2008 and December 31, 2007, respectively, total revenues increased 15 percent for the year ended 2008. Net income for the year ended December 31, 2008 was $32.9 million, or $1.18 per basic and $1.16 per fully diluted common share, compared to $7.2 million, or $0.26 per basic and fully diluted common share for the year ended December 31, 2007.Net income for the year ended December 31, 2008 includes a tax benefit of $20.1 million, or $0.71 per fully diluted common share, related to the reversal of the Company’s valuation allowance on its deferred tax assets. Revenues for the fourth quarter of 2008 increased 2 percent to $25.5 million compared to $25.1 million for the fourth quarter of 2007.Excluding orthopaedic tissue processing revenues of $63,000 and $552,000 for the fourth quarters of 2008 and 2007, respectively, total revenues increased 4 percent for the fourth quarter of 2008. - more - Page 1 of 7 Net income for the fourth quarter of 2008 was $22.7 million, or $0.81 per basic and $0.80 per fully diluted common share, compared to $2.6 million, or $0.10 per basic and fully diluted common share for the fourth quarter of 2007.Net income for the fourth quarter of 2008 included a tax benefit of $20.1 million, or $0.71 per fully diluted common share, related to the reversal of the Company’s valuation allowance on its deferred tax assets. Tissue processing revenues for the fourth quarter of 2008decreased 5 percent to $12.3 million compared to $13.0 million for the fourth quarter of 2007.Tissue processing revenues for the year endedDecember 31, 2008 increased 9 percent to $53.7 million compared to $49.0 million for the year endedDecember 31, 2007. Combined cardiac and vascular tissue processing revenues for the fourth quarterof 2008decreased 1 percent to $12.3 million compared to $12.4 million for the fourth quarterof 2007. The decrease in revenues was primarily due to a decrease in shipments of cardiac tissues, which management believes is due to the current economic conditions and its constraining effect on hospital budgets. Combined cardiac and vascular tissue processing revenues for the year endedDecember 31, 2008 increased 18 percent to $52.9 million compared to $44.8 million for the year endedDecember 31, 2007.The increase in tissue processing revenues was due primarily to increased demand for the Company’s cardiac and vascular processed tissues, the introduction of the CryoValveÒ
